Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 10/26/2021.
3.	Claims 1-3 and 5-10 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over translated document of JP 2006-40266 (hereinafter Masaki) in view of U.S. 2009/0248674 (hereinafter Suzuki).



Regarding claims 1 and 9-10, Masaki discloses an interactive system comprising:
a database configured to store a plurality of retrieval targets, each of the plurality of retrieval targets associated with recommendation candidate data indicating whether the retrieval target is a recommendation candidate ([0016, 0021 and 0054]; a context storage for storing context information and recommendation strategy; a condition selection for creating a condition based on the recommendation strategy; extracting for selecting content to be recommended to the user from among the contents); and
a controller configured to set a retrieval condition based at least in part on input data obtained from interaction with a user, to retrieve one or more targets corresponding to the retrieval condition from the database, and to determine whether the recommendation candidate is included in the one or more targets from the recommendation candidate data associated with the one or more targets, ([0017, 0020 and 0055-0056]; “…a correspondence between the context information and the recommendation strategy, a context/recommendation strategy correspondence means 31 for describing the correspondence between the context information and the recommendation strategy, and the context and the recommendation strategy correspondence means…for determining a recommendation strategy”; and “The condition selection menu constructing means 4 comprises a content examining means 41 for investigating the contents stored in the contents storing means 1, a recommendation strategy generated by the recommendation strategy generating means 3 and a result of investigation by the contents investigation means 41…determining means for determining an attribute value prompting the user to select from the attributes of the content determined…”), wherein the controller is further configured to:
it is determined whether or not to continuously continue the information recommendation as shown in FIG. 9”; “….at least two or more content databases that can be searched are managed and stored and targeted from among content databases stored according to context information and selects the content database to be recommended as the content to be recommended”; and “…determining a content search condition from the user’s input made to the condition menu and content information of the content storing means in accordance with the search condition…presents the condition selection menu generated by the condition selection menu construction means to the user and selects the condition of the user A condition selection means 61 for receiving an input…”),
perform a reply process corresponding to the determined action ([0027 and 0057]; “…determining whether to continue the information recommendation after presenting content presentation in any of the tenth to fourteenth inventions”; and “a content display means 62 for presenting the content selected by the content extraction means 5 to the user and providing information”).  
Masaki does not explicitly disclose the recited limitations of “determine whether to present a question which request for an additional retrieval condition to the user based at least in part on a result of the retrieval when the recommendation candidate is determined to be not included in the one or more targets, and determine whether to present the recommendation candidate to the user based on at least in part on a number of the one or more targets and a number of input in the interaction with the user when the recommendation candidate is determined to be included in the one or more target”.  However, Suzuki discloses that determines which document in the search result list is a user’s desired one, based on the information acquired by monitoring, and selects the desired search result… Further, the correct answer determination/selection unit 109 acquires a search list from the search result list generation unit 107” and “…The correct answer determination/selection unit 109 will be described later in detail with reference to FIG. 12.  The correct answer determination/selection unit 109 may select only one document as a user’s desired one, may select a plurality of documents as user’s desired ones, or may determine that none of the search results is a user’s desired one” ([0007 and 0041-0042]).  Suzuki further discloses that “…the additional keyword updating unit 113 transmits, to the additional keyword accumulation unit 103, the additional keyword candidates that are included in the additional keyword candidates held in the additional keyword candidate holding unit 112, and are selected by the correct answer determination/selection unit 109…” ([0044-0046]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Suzuki in the system of Masaki in view of the desire to enhance the retrieval process by utilizing the target identification information items resulting in improving the efficiency of generating a condition selection menu based on the recommendation strategy.  Masaki also discloses a non-transitory computer-readable storage medium having stored thereon a computer program which is executable by a computer used in an interaction program of an interactive system ([0045]). 

Regarding claim 2, Masaki in view of Suzuki discloses the interactive system wherein the recommendation candidate data is added to the database when the retrieval target is registered or updated (Masaki: [0048]; adding the search condition to switch to the other type of content to be recommended according to the context information).  


Regarding claim 5, Masaki in view of Suzuki discloses the interactive system wherein the controller determines whether or not each candidate in the result of the retrieval is the recommendation candidate on the basis of candidate data of the result of the retrieval or a combination of the candidate data of the result of the retrieval and time (Masaki: [0011, 0027 and 0036]). 

Regarding claim 6, Masaki in view of Suzuki discloses the interactive system wherein the controller includes an action determination model configured to use at least one of the number of the retrieval condition determined on the basis of the number of candidates of the result of the retrieval and input data from the interaction with the user (Masaki: [0041]; utilizing the investigation results in the content search process; and determining an attribute value based on the selection among the attribute values), and data indicative of whether or not the recommendation candidate is included in the result of the retrieval as a minimum input (Masaki: [0034]; deciding at least one attribute value that prompts the user to select among the attributes), and the action determination model being obtained by performing reinforcement learning with a reward design in which a greater positive reward is given if the recommendation candidate is accepted by the user and a negative reward is given if the recommendation candidate is not accepted by the user, and wherein the controller determines the action on the basis of the action determination model (Masaki: [0127-0129]). 
each context information is digitized as the numerical value is referred as the priority).

Regarding claim 8, Masaki in view of Suzuki discloses the interactive system wherein the controller includes an action determination model which is obtained by performing reinforcement learning with a reward design in which a positive reward in proportion with the score is given if the recommendation candidate with the highest score is accepted by the user and a negative reward is given if the candidate is not accepted by the user, and determines the action based on the action determination model (Masaki: [0127-0129]; the priority of recommendation strategy in each context is represented by a numerical value; a number of recommendations, user preference, promotion information, and a number of contents that match the condition are stored as context information). 

Response to Arguments
7.	 Applicant’s arguments with respect to claim(s) 1 and 9-10 have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA M PYO/Primary Examiner, Art Unit 2161